Citation Nr: 1326470	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include a history of a heart attack.  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel




INTRODUCTION

The Veteran had active service from August 1962 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying the claim currently on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a supplemental statement of the case (SSOC) in January 2013.  Since that time, the Veteran has submitted a significant amount of evidence in support of his claim, including lay statements, articles from the Internet and Deck Logs.  The Veteran did not waive consideration of this evidence by the AOJ.  As such, a remand is proper for consideration of this evidence in the first instance by the AOJ.  See 38 C.F.R. § 20.1304(c) (2012).  

In addition, the Veteran submitted a statement in March 2013 appearing to disagree with the February 2013 rating decision denying his claim of entitlement to service connection for PTSD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or a notice of disagreement is withdrawn by an appellant or his representative, the RO must prepare a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran and his representative a statement of the case on the issue of entitlement to service connection for PTSD.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

2.  The Veteran's claim of entitlement to service connection for ischemic heart disease should be readjudicated based on the entirety of the evidence of record.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


